DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 January 2021 has been entered.

Response to Arguments

Applicant's arguments filed 6 January 2021 with respect to claims 1-9 have been fully considered but they are not persuasive.
On pages 8-11 of the response the applicant argues the rejection of claim 1 under 35 U.S.C. §103a.  Specifically the applicant argues: i) That Kuo fails to disclose that its MV device is a current mirror device, ii) That Horowitz fails to teach which 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the rejection, the combination of Horowitz and Kuo disclose the limitations as claimed.  Further, as described in the rejection, which it is noted the applicant doesn’t respond, the terms “low” and “medium” are relative and since there is no basis in the claims as to what are “low” or “medium” then in the broadest reasonable interpretation the transistors of Horowitz et al. can be said to be these, where the control signal for the first switching device is a “low voltage level control signal.”  Kuo is merely used for the teaching of using a device [transistor] that is a medium voltage device capable of withstanding higher voltage stress, which in the combination, is applied to the current mirror device thus making the current mirror device capable of withstanding voltage stress from the anode of the micro light emitting device.
Therefore, the rejection of claim 1, and therefore also dependent claims 2-9, is maintained.

Applicant’s arguments, see pages 12-13 of the response, filed 6 January 2021, with respect to the 103a rejection of claims 10-11 and 14-26 have been fully considered and are persuasive.  The 103a rejection of claims 10-11 and 14-26 has been withdrawn. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Horowitz et al. (US 2019/0347981) in view of Kuo et al. (US 9,502,426).

Regarding claim 1, Horowitz et al. disclose a current driving digital pixel apparatus, comprising:
a power rail, configured to supply a source current (Figure 7, VDD);
a common rail (Figure 7, common cathode);
a micro light emitting device, configured to be electrically coupled to the common rail (Figure 7, 710 and paragraph [0049]); and
a current driver, comprising:
a first switching device, configured to be electrically coupled to the power rail (Figure 7, 740); and 
a current mirror device, configured to be electrically coupled between the first switching device and the micro light emitting device, the current mirror device configured to receive the source current from the power rail through the first switching device and supply a current to the micro light emitting device (Figure 7, 720),
wherein the first switching device is a low voltage device controlled by a low voltage level control signal and the current mirror device is a medium voltage device (Figure 7, 740 is a “low” voltage device and 720 is a “medium” voltage device. The examiner notes the terms “low” and “medium” are relative and since there is no basis in the claims as to what are “low” or “medium” then in the broadest reasonable interpretation the transistors of Horowitz et al. can be said to be these, where the control signal for the first switching device is a “low voltage level control signal.”).

Kuo et al. disclose the use of a device [transistor] that is a medium voltage device capable of withstanding higher voltage stress (Column 2, lines 12-28).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the voltage stress teachings of Kuo et al. to make the current mirror device taught by Horowitz et al. capable of withstanding voltage stress from an anode of the micro light emitting device.  The motivation to combine would have been in order to withstand the voltage stress in order to prevent transistor degradation.

Regarding claim 2, Horowitz et al. and Kuo et al. disclose the current driving digital pixel apparatus as recited in claim 1, wherein the first switching device is a switching transistor (Horowitz et al.: Figure 7, 740), and the current mirror device is a current mirror transistor circuit (Horowitz et al.: Figure 7, 720).

Regarding claim 3, Horowitz et al. and Kuo et al. disclose the current driving digital pixel apparatus as recited in claim 1, wherein the first switching device is configured to turn on and turn off the source current received by the current mirror device (Horowitz et al.: Figure 7, 740 turns on and off the source current from VDD).

Regarding claim 4, Horowitz et al. and Kuo et al. disclose the current driving digital pixel apparatus as recited in claim 1, wherein the micro light emitting device is a red, green, or blue micro light emitting diode (Horowitz et al.: Paragraph [0035]).

Regarding claim 5, Horowitz et al. and Kuo et al. disclose the current driving digital pixel apparatus as recited in claim 1, wherein an anode of the micro light emitting device is electrically connected to the current mirror device, and a cathode of the micro light emitting device is electrically connected to the common rail (Horowitz et al.: Figure 7 shows anode is connected to 720 and the cathode is connected to “common cathode.”.

Regarding claim 6, Horowitz et al. and Kuo et al. disclose the current driving digital pixel apparatus as recited in claim 1, wherein the micro light emitting device and the current driver are located in a same area of a digital pixel cell (Horowitz et al.: Figure 7).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Horowitz et al. (US 2019/0347981) in view of Kuo et al. (US 9,502,426) and further in view of Vahid Far et al. (US 10,395,589).

Regarding claim 7, Horowitz et al. and Kuo et al. disclose the current driving digital pixel apparatus as recited in claim 1.
Horowitz et al. and Kuo et al. fail to teach wherein the micro light emitting device is located in an area of a digital pixel cell, and at least the first switching device of the current driver is located in a driver area outside of the area of the digital pixel cell.

Thus, the combination of Horowitz et al. and Kuo et al. contained a device which differed from the claimed device by the substitution of the location of the elements.
Vahid Far et al. teaches the substituted locations of the digital pixel cell and driver area, and the function was known in the art to drive the micro light emitting display device.
Horowitz et al. and Kuo et al.’s micro light emitting device and first switching device locations could have been substituted with the locations in the digital pixel cell and driver area of Vahid Far et al., and the results would have been predictable and resulted in a current driving digital pixel apparatus.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 8, Horowitz et al., Kuo et al. and Vahid Far et al. disclose the current driving digital pixel apparatus as recited in claim 7, wherein the first switching device and the current mirror device of the current driver are both located in the driver area outside of the area of the digital pixel cell (Vahid Far et al.: Figure 9, 716 and 717 are in 910).

Regarding claim 9, Horowitz et al., Kuo et al. and Vahid Far et al. disclose the current driving digital pixel apparatus as recited in claim 7.
Horowitz et al. and Vahid Far et al. fail to explicitly teach wherein the current mirror device is located in the area of the digital pixel cell and the first switching device of the current driver is located in the driver area outside of the area of the digital pixel cell.  However, since it is not disclosed as essential to the invention, it would have been an obvious design choice to “one of ordinary skill” in the art before the effective filing date of the claimed invention have the current mirror device is located in the area of the digital pixel cell and the first switching device of the current driver is located in the driver area outside of the area of the digital pixel cell since there were a finite number of identified and predictable potential locations for the elements in the current driving digital pixel apparatus.  One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since device functionality would not have been modified and it has been held that mere rearrangement of parts to be an obvious matter of design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Allowable Subject Matter

Claims 10-11 and 14-26 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

The primary reasons for indicating allowable subject matter is the inclusion of the limitation reciting “and wherein to reduce the parasitic capacitors to speed up the charge and discharge, the second switching device is configured to turn off a discharging path for a parasitic capacitor located between…” which, in combination with the other recited features is not taught and/or suggested either singularly or in combination within the prior art.

Conclusion

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
1 March 2021